The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/16/2021.
4.	Claims 1-4, 7-15, 17-19, and 21-23 are currently pending.
5.	Claims 7-8, 13-15, and 22-23 have been withdrawn.
6.	Claims 1 and 19 have been amended.
7.	Claims 5-6, 16, and 20 have been cancelled.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al (US 8,187,679) in view of Kim et al (US 6,886,491), Schmitt (US 2004/0052972), and Chang et al (US 2009/0162263).
Regarding claim 1:
	Dickey teaches a plasma source assembly (radical generator, 33) [fig 1 & 0016] comprising: a housing (body of 33) [fig 1, 3 & 0016].
	Dickey does not specifically disclose a blocker plate in electrical communication with the housing, the blocker plate having an inner peripheral edge, an outer peripheral edge, a first side and a second side defining a field, an opening is within the field and extends through the blocker plate, the opening having a length and a width; and an RF hot electrode within the housing, the RF hot electrode having a front face and a back face, an inner peripheral end and an outer peripheral end, the front face of the RF hot electrode spaced from the blocker plate to define a gap. 
	Kim teaches a blocker plate (showerhead, 206) in electrical communication with the housing (body above 201), the blocker plate (206) having an inner peripheral edge 
	Dickey and Kim are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma source assembly of Dickey to include the components of the plasma source assembly of Kim to utilize a plasma source assembly which has the advantage of avoiding damage to a substrate and circuit elements formed on the substrate, ensuring a fast deposition rate even at low temperature, and depositing a thin film having excellent step coverage and film quality characteristics [Kim – col 2, lines 59-67].
	Dickey modified by Kim does not specifically disclose the blocker plate having a wedge shape with a narrower width at the inner peripheral edge than at the outer peripheral edge.
	Schmitt teaches a blocker plate (top surface of exposure zone 101/102) having a wedge shape (shape of a pie segment) with a narrower width at the inner peripheral edge than at the outer peripheral edge (see fig 4) [fig 4-5 & 0039, 0044].

Although Dickey modified by Kim and Schmidt teaches gas delivered along a radial line [Schmidt - fig 4-5 & 0039, 0044], modified Dickey does not specifically disclose the at least one opening being an elongate slot, the length being greater than the width, and wherein no more than three elongate slots extend through the blocker plate (the number of P6 are one) [fig 5B & 0043-0044].
Chang teaches an elongate slot (P6 comprises a second slot), the length being greater than the width (see fig 5B), and wherein no more than three elongate slots extend through the blocker plate.
Modified Dickey and Chang are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening extending through the blocker plate of modified Dickey to be an elongate slot, as in Chang, because delivering fluid along a radial line minimizes eddy and reduces stagnation [Schmitt – 0044] and/or to uniformly distribute the plasma to enhance the quality of the plasma process [Chang – 0036].
The claim limitations “the plasma source assembly is configured to provide a uniform plasma exposure across a wafer moved along an arcuate path beneath the plasma source assembly” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 2:
Modified Dickey teaches the length of at least one of the one or more elongate slot (length of P6) is substantially parallel to (see fig 5B) at least one of the first side and/or the second side of the blocker plate (520) [Chang – fig 5B & 0043-0044]. 
Regarding claim 3:
	Modified Dickey teaches at least one of the one or more elongate slot (P6) has a width in a range of about 2 mm to about 20 mm (width within a range from 1 to 5 mm) [Chang – fig 5B & 0043-0044].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 4:
	Modified Dickey teaches the length of at least one of the one or more elongate slot (P6) is in a range of about 50% to about 95% of a distance (see fig 5B) between the inner peripheral edge and outer peripheral edge (left and right edges of 520, respectively) [Chang – fig 5B & 0043-0044].
"[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) [MPEP 2125(II)].
Regarding claim 21:
	Modified Dickey teaches no more than two elongate slots (second slot, p6) extend through the blocker plate (520) [Chang – fig 5B & 0043-0044].
11.	Claims 4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al (US 8,187,679) in view of Kim et al (US 6,886,491), Schmitt (US 2004/0052972), and Chang et al (US 2009/0162263) as applied to claims 1-3 and 21 above, and further in view of Gauldin et al (US 2014/0242780).
	The limitations of claims 1-3 and 21 have been set forth above.
Regarding claim 4:
	In the alternative, modified Dickey does not specifically disclose the length of at least one of the one or more elongate slot is in a range of about 50% to about 95% of a distance between the inner peripheral edge and outer peripheral edge.
	Although Gauldin does not specifically disclose “the length of at least one of the one or more elongate slot is in a range of about 50% to about 95% of a distance between the inner peripheral edge and outer peripheral edge”, Gauldin teaches the shape, size, and/or pattern of openings is a result-effective variable [0104]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the shape/size/pattern through routine experimentation in order to adjust processing uniformity on the substrate [fig 1 & 0104].  It has been held 
Modified Dickey and Gauldin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elongate slot of modified Dickey with the desired size/shape/pattern, as disclosed by Gauldin, to achieve uniform processing [Gauldin – 0104].
Regarding claim 9:
	Modified Dickey does not specifically disclose a first elongate slot in the field and a second elongate slot in the field.
	Although Gauldin does not specifically disclose “a first elongate slot in the field and a second elongate slot in the field”, Gauldin teaches the shape, size, and/or pattern of openings is a result-effective variable [0104]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the shape/size/pattern through routine experimentation in order to adjust processing uniformity on the substrate [fig 1 & 0104].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Dickey and Gauldin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elongate slot of modified Dickey with the desired size/shape/pattern, as disclosed by Gauldin, to achieve uniform processing [Gauldin – 0104].
Regarding claim 10:

	Although Gauldin does not specifically disclose “the first elongate slot is substantially parallel to one of the first side or second side of the blocker plate and the second elongate slot is substantially parallel to the other of the first side and the second side”, Gauldin teaches the shape, size, and/or pattern of openings is a result-effective variable [0104]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the shape/size/pattern through routine experimentation in order to adjust processing uniformity on the substrate [fig 1 & 0104].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Dickey and Gauldin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elongate slot of modified Dickey with the desired size/shape/pattern, as disclosed by Gauldin, to achieve uniform processing [Gauldin – 0104].
Regarding claims 11-12:
	Modified Dickey does not specifically disclose the first elongate slot has a length different from the second elongate slot; and the first elongate slot is substantially parallel to the first side of the blocker plate and the second elongate slot has a shorter 
	Although Gauldin does not specifically disclose “the first elongate slot has a length different from the second elongate slot” and “the first elongate slot is substantially parallel to the first side of the blocker plate and the second elongate slot has a shorter length that the first elongate slot and is substantially parallel to the second side of the blocker plate”, Gauldin teaches the shape, size, and/or pattern of openings is a result-effective variable [0104]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the shape/size/pattern through routine experimentation in order to adjust processing uniformity on the substrate [fig 1 & 0104].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Dickey and Gauldin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elongate slot of modified Dickey with the desired size/shape/pattern, as disclosed by Gauldin, to achieve uniform processing [Gauldin – 0104].
12.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al (US 8,187,679) in view of Kim et al (US 6,886,491), Schmitt (US 2004/0052972), and Chang et al (US 2009/0162263) as applied to claims 1-4 and 21 above, and further in view of Paterson et al (US 2008/0178805).
	The limitations of claims 1-4 and 21 have been set forth above.
Regarding claim 17:

	Modified Dickey does not specifically disclose the at least one of the one or more elongate slot is lined with a dielectric material. 
	Paterson teaches an opening is lined with a dielectric material (conductive layer, 44, formed internally) [fig 2 & 0020].
Modified Dickey and Paterson are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one elongate slot of modified Dickey to be lined with a dielectric material, as in Paterson, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
13.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al (US 8,187,679) in view of Kim et al (US 6,886,491), Schmitt (US 2004/0052972), and Chang et al (US 2009/0162263) as applied to claims 1-4 and 21 above, and further in view of Yamagishi et al (US 2005/0098116), Fure et al (US 6,753,507), Mashiro (US 5,502,355), and Ehlbeck et al (US 2010/0292757).
The limitations of claims 1-4 and 21 have been set forth above.
Regarding claim 18:
	Modified Dickey teaches an end dielectric (lower insulation portion, 216) in contact with each of the inner peripheral end and the outer peripheral end of the RF hot electrode (electrode plate, 214) and between the RF hot electrode (electrode plate, 214) and a side wall of the housing (see fig 2A) [Kim - fig 2A & col 6, lines 24-41]; a dielectric 
Additionally, it is noted that the modification results in a wedge-shaped RF hot electrode, dielectric spacer and grounded plate with an inner peripheral edge, an outer peripheral edge and two elongate sides, the first end defining the inner peripheral edge and the second end defining the outer peripheral edge of the housing (i.e. wedge-shaped housing 33 of Dickey is modified to include an RF hot electrode (214), dielectric spacer and grounded plate (212)). Furthermore, Schmitt teaches zones of a wedge shape ensure that all parts of the wafer spend the same time in the reaction zone [Schmitt – 0039].
	Modified Dickey does not specifically disclose a coaxial RF feed line including an outer conductor and an inner conductor separated by an insulator, the outer conductor in communication with electrical ground and the inner conductor in electrical communication with the RF hot electrode.

Modified Dickey and Yamagishi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the RF feed line of modified Dickey to be a coaxial RF feed line, as in Yamagishi, because such a configuration effectively grounds and powers the desired chamber components [Yamagishi – 0029].
	Modified Dickey does not specifically disclose a plurality of compression elements to provide compressive force to the grounded plate in the direction of the dielectric spacer.
	Fure teaches a plurality of compression elements (elastic body, 8) to provide compressive force (pushed against) to the grounded plate (isolation plate, 13) in the direction of the dielectric spacer (plate, 2) [fig 1 & col 11-12, lines 64-9].
Modified Dickey and Fure are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma source assembly of modified Dickey to include a plurality of compression elements, as in Fure, to ensure sufficient electrical contact between the components of the assembly even in the case of thermal expansion differences [Fure - col 11-12, lines 64-9 and col 12, lines 30-49].

	Mashiro teaches a sliding ground connection (cylindrical ground shield, 18) positioned at one or more of the inner peripheral end and the outer peripheral end of the RF hot electrode (provided at the peripheral portion of the electrode 3) opposite the end dielectric (annular cover ring 17 made of insulating material), the sliding ground connection (cylindrical ground shield, 18) isolated from direct contact with the RF hot electrode (electrode, 3) by the end dielectric (annular cover ring 17 made of insulating material) [fig 1 & col 5, lines 20-25].
Modified Dickey and Mashiro are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma source assembly of modified Dickey to include a sliding ground connection, as in Mashiro, to suppress discharge at the peripheral portion of the electrode [Mashiro – col 3, lines 55-62].
	Modified Dickey does not specifically disclose a seal foil positioned at each sliding ground connection opposite the end dielectric, the seal foil forming an electrical connection between the blocker plate and the sliding ground connection.
	Ehlbeck teaches a seal foil (electrically conductive elastomer) positioned at each ground connection (see fig 2) [fig 2 & 0016-0017].
Modified Dickey and Ehlbeck are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the see Fure) [Ehlbeck – 0087, 0094].
14.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al (US 8,187,679) in view of Kim et al (US 6,886,491), Schmitt (US 2004/0052972), and Gauldin et al (US 2014/0242780) with evidentiary support provided by Antonissen (US 2006/0073276).
Regarding claim 19:
	Dickey teaches a plasma source assembly (radical generator, 33) [fig 1 & 0016] comprising: a wedge-shaped housing (body of 33) having an inner peripheral end (right side of 33 in fig 3), an outer peripheral (left side of 33 in fig 3), a first side (top side of 33 in fig 3) and a second side (bottom side of 33 in fig 3) [fig 1, 3 & 0016].
Dickey does not specifically disclose a wedge-shaped blocker plate in electrical communication with the housing, the blocker plate having an inner peripheral edge, an outer peripheral edge, a first side and a second side defining a field, the field comprises a first opening, a second opening extending through the blocker plate and a third opening between the first opening and the second opening; and a wedge-shaped RF hot electrode within the housing, the RF hot electrode having a front face and a back face, an inner peripheral end and an outer peripheral end, the front face of the RF hot electrode spaced from the blocker plate to define a gap. 

	Dickey and Kim are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma source assembly of Dickey to include the components of the plasma source assembly of Kim to utilize a plasma source assembly which has the advantage of avoiding damage to a substrate and circuit elements formed on the substrate, ensuring a fast deposition rate even at low temperature, and depositing a thin film having excellent step coverage and film quality characteristics [Kim – col 2, lines 59-67].

Additionally/alternatively, Schmitt teaches a wedge-shaped (shape of a pie segment) processing region (top surface of exposure zone 101/102) [fig 4-6 & 0039].
Modified Dickey and Schmitt are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the blocker plate/ RF hot electrode (defining a processing region below) of modified Dickey to have a wedge shape, as in Schmitt, to ensure that all parts of the wafer spend the same time in the reaction zone [Schmitt – 0039]. 
Dickey modified by Kim does not specifically disclose the first opening, second opening, and third opening being an elongate slot.
Schmitt teaches a first opening, second opening, and third opening (see three gas injections in a single zone depicted in fig 6) being an elongate slot (gas delivered along a radial line) [fig 4-6 & 0044, 0047].
Modified Dickey and Schmitt are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify each of the first opening, second opening, and third opening of modified Dickey to be an elongate slot, as in Schmitt, because delivering fluid along a radial line minimizes eddy and reduces stagnation [Schmitt – 0044].
Although examiner believes that delivering “gas along a radial line at or near the edge of the pie segment where the substrate enters” [Schmitt – 0044] sufficiently describes an elongate slot, as evidentiary support, Antonissen very clearly depicts and 
Dickey modified by Kim and Scmitt does not specifically disclose a first elongate slot substantially parallel to the first side of the blocker plate, a second elongate slot substantially parallel to the second side of the blocker plate, a third elongate slot having a length in the range of about 20% to about 80% of a length of the second elongate slot and the second elongate slot has a length in the range of about 20% to about 80% of a length of the first elongate slot.
Although Gauldin does not specifically disclose “a first elongate slot substantially parallel to the first side of the blocker plate, a second elongate slot substantially parallel to the second side of the blocker plate, a third elongate slot having a length in the range of about 20% to about 80% of a length of the second elongate slot and the second elongate slot has a length in the range of about 20% to about 80% of a length of the first elongate slot”, Gauldin teaches the shape, size, and/or pattern of openings is a result-effective variable [0104]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the shape/size/pattern through routine experimentation in order to adjust processing uniformity on the substrate [fig 1 & 0104].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Dickey and Gauldin are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elongate slot of modified Dickey with the desired 
The claim limitations “the plasma source assembly is configured to provide a uniform plasma exposure across a wafer moved along an arcuate path beneath the plasma source assembly” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Response to Arguments
15.	Applicant's arguments, see Remarks, filed 12/16/2021, with respect to the rejection of claim(s) 1-4, 9-12, 17-19, and 21 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that none of the cited prior art fails to teach the intended use and/or functional limitations.
In response, it is noted that this is an apparatus claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114].

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powell (US 5,015,331), Matsuki et al (US 6,830,007), Shim et al (US 2009/0200267), and Ohashi et al (US 2016/0276183) teach a plasma source assembly [fig 5, 2, 2, and 12B, respectively]. Bettencourt et al (US 2010/0261354) teaches a seal foil [0058]. Kellogg et al (US 2012/0003836) teaches a sliding ground connection [fig 3B].
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718